                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


DANA DANIELA MOHAMMADI,                       §
                                              §
                 Plaintiff,                   §                SA-18-CA-00896-FB
                                              §
vs.                                           §
                                              §
AMTRUST INSURANCE CO., MKR                    §
PLUMBING,                                     §
                                              §
                 Defendants.                  §
                                              §



                  ORDER RETURNING CASE TO DISTRICT COURT

       On this day, the undersigned issued a Report and Recommendation recommending that

the Court dismiss this case for want of prosecution. Accordingly, all matters referred to the

Magistrate Judge have been considered and acted upon.

       IT IS THEREFORE ORDERED that the above-entitled and numbered case is

RETURNED to the District Court for all purposes.

       IT IS SO ORDERED.

       SIGNED this 14th day of December, 2018.




                                   ELIZABETH S. ("BETSY") CHESTNEY
                                   UNITED STATES MAGISTRATE JUDGE




                                             1
